DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 02 May 2019 and to Applicant’s response filed 18 February 2021 (“Response”).  
Claims 1–10 are currently pending.
Claims 7–10 have been examined.
Claims 1–6 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election without traverse of claims 7–10, filed in the Response, is acknowledged.
Claims 1–6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Response.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7–10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because a system comprising a first and second server can be interpreted as software per se.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7–10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7–10 are indefinite because they are considered hybrid claims. See MPEP § 2173.05(p)(II).  In particular, the claims are directed to neither a “process” or a “machine” but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. § 101. 
For example, claim 7 recites “[a] computer implemented system.” In light of this evidence, one of ordinary skill in the art could reasonably interpret these recitations as express intent by Applicant to claim a machine claim. Alternatively, claim 7 recites “retrieving, by the first server at the service provider, the plurality of transaction records from the database, each of the plurality of transaction records including a second masking value generated by a second hash function; receiving, at the service provider, from the second server a masking value, …; confirming, by the first server at the service provider, the first hash function is identical to the second hash function; matching, by the first server at the service provider, the masking value to the second masking value; in response to a match ….” One of ordinary skill in the art could also reasonably interpret these recitations as express intent by Applicant to claim a process claim. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 7 to be drawn to either a product or process.
Therefore in accordance with § 2173.05(p)(II), which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite. 
For purpose of applying the prior art, the Examiner will interpret the claims as directed to a machine (system) and give patentable weight to structure required by the claim(s).

Furthermore, claim 7 recites “receiving, at the service provider, from the second server a masking value.” However, the “service provider” is not a positively recited element of the “system.” Therefore, the “receiving” limitation is indefinite because it is unclear how such recitation imparts structure to the positively recited elements of the system, i.e., the first server and the second server.
Dependent claims 8–10 fail to cure this deficiency of independent claim 7 (set forth directly above) and are rejected accordingly. 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 7–10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Rollins et al. (WO 2019/194962 A1) (“Rollins”).
As per claim 7, a computer implemented system for masking a primary account number between a party and a service provider comprising:

a second server associated with the party for managing a primary account number ([0039] at least hashing module 245);
retrieving, by the first server at the service provider, the plurality of transaction records from the database ([0030]), each of the plurality of transaction records including a second masking value generated by a second hash function ([0040]);
receiving, at the service provider, from the second server a masking value, wherein the second server having a first hash function to generate the masking value in response to executing the first hash function, for the primary account number, said primary account number having an affiliation with the party, wherein the first server lacks identification of the affiliation between the primary account number and the party ([0055]);
confirming, by the first server at the service provider, the first hash function is identical to the second hash function ([0063]);
matching, by the first server at the service provider, the masking value to the second masking value ([0056]);
in response to a match, wherein the first server queries the database for transaction history associated with the masking value ([0040]); and
wherein the first server generates an analysis report based on the queries for the second server ([0059]).
As per claim 8, Rollins discloses the computer implemented system of claim 7, wherein the masking value comprises a set of 64-digit alphanumeric values ([0055]).
As per claim 9, Rollins discloses the computer implemented system of claim 7, wherein confirming the first hash function comprises: determining whether the first hash function is identical to the second hash function; in response to the determination being negative, identifying a substitution function of the second hash function for execution in the client execution environment; transmitting the substitution function to the client execution environment; and receiving a new masking value generated by the substitution function in the client server execution ([0063]).
As per claim 10, Rollins discloses the computer implemented system of claim 9, wherein transmitting comprising transmitting the substitution function in a spreadsheet file via a secured connection channel ([0063]).
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
server “On the Internet or other network, a computer or program that responds to commands from a client.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922.  The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685